*367Order, Supreme Court, New York County (Charles J. Tejada, J.), entered April 2, 2003, which denied nonparty appellant’s motion to determine and fix the amount of his charging lien under Judiciary Law § 475, unanimously affirmed, with costs.
An attorney discharged for cause is not entitled to compensation (Campagnola v Mulholland, Minion & Roe, 76 NY2d 38, 44 [1990]; Shalom Toy v Each & Every One of Members of N.Y. Prop. Ins. Underwriting Assn., 239 AD2d 196, 198 [1997]). Appellant’s filing of mechanics’ liens against the City instead of public improvement hens resulted in the dismissal of this action against the City (294 AD2d 173 [2002]), and constituted cause for discharge (cf. S & D Petroleum Co. v Tamsett, 144 AD2d 849, 850 [1988] [failure to perfect security interest by filing is malpractice]). Concur—Nardelli, J.P., Andrias, Ellerin, Lerner and Marlow, JJ.